Citation Nr: 0603402
Decision Date: 02/07/06	Archive Date: 04/11/06

DOCKET NO. 04-39 974                        DATE FEB 07 2006



On appeal from the Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas

THE ISSUE

Entitlement to service connection for vitiligo.

REPRESENTATION

Veteran represented by:

The American Legion

ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1954 to December 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued in September 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to substantiate his claim, explained to him who was responsible for submitting such evidence, and obtained and fully developed all evidence necessary for an equitable disposition of the claim decided herein.

2. Vitiligo was not manifested during service or for many years thereafter, and is not shown to be etiologically related to a disease or injury that had its onset in service or is otherwise related to service.

CONCLUSION OF LAW

Vitiligo was not incurred in or aggravated by the veteran's active duty military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the concept of a well

- 2



grounded claim and redefined VA's obligations with respect to its duties to notify and assist a claimant. In August 2001, VA issued regulations to implement the VCAA. 66 Fed. Reg. 45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, V A will attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA. See Quartuccio v. Principi, 16 Vet. App. 183 (2002). For the reasons noted below, the Board finds that VA has complied with the notification and assistance provisions of the VCAA such that the Board's decision to proceed in adjudicating this claim does not prejudice the veteran in the disposition thereof. See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A. Duty to Notify

The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction. See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II). In Pelegrini II, at 121, the Court held that the VCAA requires VA to provide notice, consistent with the requirements of38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide and that, furthermore, in what can be considered a

- 3 



fourth element of the requisite notice, VA must "also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," under 38 C.F.R. § 3.159(b).

The veteran filed his claim of entitlement to service connection for vitiligo in September 2003 and the RO' s initial unfavorable rating action was issued in September 2004, after the enactment of the VCAA. The veteran was provided with a letter in November 2003, prior to the September 2004 decision, informing him of VA's duties to notify and assist in accordance with Quartuccio and Pelegrini IL supra.

In November 2003, the veteran was sent a letter explaining his role in the claims process and asking him to submit certain information. In accordance with the requirements of the VCAA, the letter explained that VA was responsible for obtaining relevant records from any Federal agency, to include medical records from the military, VA hospitals, and the Social Security Administration (SSA). He was also notified that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, to include records from state and local governments, private doctors and hospitals, and current and former employers. Such letter informed the veteran that he needed to provide adequate identifying information for any private source and that it was his responsibility to ensure that VA received all requested records not in the possession of a Federal department or agency. He was also advised that, in order to establish entitlement to service connection, the evidence must show a current disability and a nexus between such and service.

Although the veteran may not have been specifically informed of the "fourth element," i.e., to provide any evidence in his possession that pertains to the claim, the Board finds that he was otherwise fully notified of the need to give to VA any evidence pertaining to his service connection claim. The November 2003 letter to the veteran identified a variety of relevant records and asked him to provide information about records the VA could obtain. In this regard, VA has informed him in the September 2004 rating decision and October 2004 statement of the case of the reasons for the denial of his service connection claim and, in so doing, informed him of the evidence that was needed to substantiate that claim. Moreover,

- 4



the October 2004 statement of the case specifically advised the veteran of VA's duties to notify and assist under 38 C.F.R. § 3.159, with reference to the relevant VCAA cites in the United States Code.

All the VCAA requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error). As noted above, because each of the four content requirements of a VCAA notice has been fully satisfied in this case, any error in not providing a single notice to the veteran covering all content requirements is harmless error. As such, for the foregoing reasons, the Board concludes that the veteran has been afforded appropriate notice under the VCAA.

B. Duty to Assist

VA has also made reasonable efforts to identify and obtain relevant records in support of the veteran's claim. 38 U.S.C.A. § 5103A (a), (b), and (c). As relevant, the veteran's November 1955 separation examination, lay statements, VA treatment records, and two reports from private physicians are contained in the claims file. The veteran has not identified any additional relevant, outstanding records that need to be obtained for an equitable disposition of his claim.

The Board notes that, in his September 2003 claim, the veteran indicated that he received treatment for vitiligo in 1954 and 1955 at the 6th Evacuation Hospital in Korea while in service. As such, the RO requested the veteran's service medical records from the National Personnel Records Center (NPRC). However, the NPRC indicated in March 2004 that the veteran's service medical records were destroyed in a fire and there were no available service medical records or records from the Surgeon General's Office. On this point, the Board observes that the veteran's separation examination, conducted in November 1955, is contained in the claims file as it appears that such was submitted in conjunction with the veteran's discharge papers. Thereafter, the veteran was advised in an August 2004 letter that

- 5 



a 1973 fire at the NPRC may have destroyed his service medical records. He was requested to fill out NA Form 13055 (Request for Information Needed to Reconstruct Medical Data) in order for VA to reconstruct his service medical records. The veteran was also advised that he should submit any service medical records in his possession. Thereafter, in September 2004, the veteran returned NA Form 13055 on which he indicated treatment for vitiligo at the Topeka VA Medical Center. In a statement submitted in connection with such form, he stated that he started losing the pigment in his hands while he was doing plumbing work in Korea in the military, but was not treated for such as he was informed that there was no treatment. No additional service medical records have been obtained. In this case, the Board's presumption that the veteran's service medical records were destroyed requires a heightened explanation of its findings and a careful consideration of the benefit of the doubt rule. 38 U.S.C.A. § 5107(b) (West 2002).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to decide the claim. See 38 C.F.R. § 3.159(c)(4)(i). In this case, the Board notes that the veteran has not been provided with a VA examination. However, the Board finds that such is not necessary as there is already evidence of record of a current disability and two reports from private physicians addressing the etiology of such disability. Moreover, while the majority of the veteran's service medical records have been destroyed, his November 1955 separation examination revealed that, upon clinical evaluation, his skin was normal. As such, a VA examiner would only be able to consider the veteran's self-reported in-service complaints, which both private physicians noted in their reports. Therefore, the Board finds that a current VA examination is not necessary to decide this claim as there is sufficient medical evidence upon which the Board may base its decision.

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v.

- 6 



Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant); Bernard v. Brown, 4 Vet. App. 384,393-94 (1993) (holding that when the Board addresses in its decision a question that has not been addressed by the RO, it must consider whether the appellant has been given adequate notice to respond and, if not, whether he has been prejudiced thereby).

Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.


II. Legal Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions. ld. Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) affd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

- 7



Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49,53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518,519 (1996), citing Gilbert, 1 Vet. App. at 54.

As noted previously, the Board's presumption that the veteran's medical records were destroyed requires a heightened explanation of its findings and a careful consideration of the benefit of the doubt rule. 38 U.S.C.A. § 5107(b) (West 2002).

The veteran contends that he currently has vitiligo as a result of exposure to cutting oils while working as a plumber during his military service. Therefore, he claims that he is entitled to service connection for such disability.

The veteran's November 1955 separation examination reflects that, upon clinical evaluation, his skin was normal. The Board notes that the veteran reported receiving treatment while on active duty in Korea at the time he submitted his September 2003 claim. However, when asked specifically about any in-service treatment, he indicated in August 2004 that he had not received such treatment. Moreover, as will be discussed below, the veteran did not seek treatment for vitiligo until many years after his discharge from military service. As such, the Board finds that any complaints of skin problems the veteran may have had in service were acute and transitory and resolved without residual pathology.

Post-service records reflect a current diagnosis of vitiligo. A March 2000 VA treatment record reflects that, upon objective examination, there was extensive vitiligo to the hands and chest with involvement of the face and back. The assessment was vitiligo. The Board notes that this is the first post-service diagnosis of vitiligo, dated approximately 45 years after the veteran's discharge from service

- 8 



in November 1955. In June 2002, the veteran complained of skin depigmentation involving both arms and chest since service duty in Korea. In June 2002, December 2002, and June 2003, the assessment included "? vitiligo." Also, a dermatology consultation dated in January 2004 from Dr. Sawyer reflects an impression of extensive progressive vitiligo. In August 2005, VA received a statement from Dr. Hutchins indicating that the veteran had vitiligo.

Pertinent to whether the veteran's current vitiligo is related to his military service, there is conflicting evidence of record. Lay statements from F.C., B.C., and G.C. reflect that they had known the veteran prior to his military service and, to their knowledge, he did not have vitiligo prior to 1954 when he entered the Army and served in Korea. Also, in an August 2005 statement, Dr. Hutchins indicated that the veteran had served in Korea from 1954 to 1955 and, at that time, was a plumber and had to have his hands in cutting oils without hand protection. Dr. Hutchins indicated that, at the time, the veteran had noticed vitiligo on the backs of his hands. As such, Dr. Hutchins opined that it was possible that the exposure to the cutting oils while the veteran was in the military was the auto-immune trigger for his vitiligo, since he had no other family with such condition. Conversely, the January 2004 dermatology consultation by Dr. Sawyer includes a statement that he had discussed the nature of vitiligo with the veteran and advised him that such was of unknown cause and without a known cure. At the time of the consultation, a physical examination was conducted and the veteran's history was documented. The veteran indicated that his skin problems had started with a loss of pigment while he was in the military in Korea in 1954. He stated that he worked as a plumber and did a lot of pipe cutting that had exposed him to a number of cutting oils. At such time, the problems started on his hands and he has had gradual progression over the years.

The Board must determine, as a question of fact, both the weight and credibility of the evidence. Equal weight is not accorded to each piece of material contained in a record; every item of evidence does not have the same probative value. The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such

- 9 



evidence. See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown,
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The Board initially notes that while the veteran and F.C., E.C., and G.C., as lay people, can describe symptoms, they are not qualified to render an opinion concerning medical diagnosis or causation. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). As such, the lay statements of record are not competent evidence that the veteran's current vitiligo had its onset or is related to service.

The Board further accords no probative value to Dr. Hutchins' opinion that it was possible that the exposure to the cutting oils while the veteran was in the military was the auto-immune trigger for his vitiligo. Specifically, such opinion was based on the veteran's self-reported history and the Court has held that the Board is not bound to accept medical opinions based on history supplied by the veteran where that history is unsupported by the evidence. Black v. Brown,S Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal, op. cit.; and Guimond v. Brown, 6 Vet. App. 69 (1993). Moreover, Dr. Hutchins indicated only that it was "possible" that the veteran's vitiligo was related to his military service. Under VA regulations and Court decisions, service connection may not be based on pure speculation or remote possibility. See 38 C.F.R. § 3.102 (2005); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. Brown, 5 Vet. App. 237, 241 (1993). Therefore, Dr. Hutchins' statement regarding a possible link between the veteran's self-reported in-service history of exposure to cutting oils and his current condition is no more than speculative and does not create a reasonable doubt that it is related to service.

Conversely, the Board accords great probative weight to Dr. Sawyer's statement as such is accompanied by physical findings as well as a thorough discussion of the nature and treatment of vitiligo. Dr. Sawyer also considered the veteran's self-reported in-service exposure to cutting oils as well as his claimed in-service onset of vitiligo. However, Dr. Sawyer did not relate the veteran's current vitiligo to his

- 10



military service and instead stated that the cause of such condition is unknown. Therefore, the Board finds that there is no competent evidence of record relating the veteran's vitiligo to his military service. Absent competent evidence of a causal nexus between currently diagnosed vitiligo and service, the veteran is not entitled to service connection.

The Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the veteran's claim of entitlement to service connection for vitiligo. As such, that doctrine is not applicable in the instant appeal and his claim must be denied. 38 U.S.C.A. § 5107.

ORDER

Service connection for vitiligo is denied.


STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

- 11 




